DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-3, 5-8, 14, 17 and 18 are pending upon entry of amendment filed on 2/5/22.

3.	The following rejection remains.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, 5-8, 14 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over ACTEMRA product insert (Approved 2010, revised 2013, of record) in view of U.S. Pub. 2008/0071063 (of record, of record) for the reasons set forth in the office action mailed on 4/15/22.
The Actemra (tocilizumab antibody, p. 1) product sheet discloses antibody formulation at 20mg/ml and 180mg/ml in the presence of histidine or phosphate in the presence of arginine, sucrose and polysorbate (p. 20) at pH 6.5.

The disclosure of the Actemra product sheet differs from the instant claimed invention in that it does not teach the use phosphate dual buffer as in claim 1 of the instant application.

The ‘063 publication teaches formulations comprising phosphate and histidine buffer (claims 1-13, entire document) and the antibody includes tocilizumab (IL-6R antibody) at concentration between 10-200mg/ml ([244]). The formulation is stable at 4 weeks at 40oC ([0016, 90]) and contains less than 5% of aggregates (Fig 5) In addition, the formulation further comprising sugar (Fig. 6-10) at pH 6.  The ‘063 publication teaches that the buffer combination is less than 50mM (note 35mM of buffer p. 46, [361]) showing no loss of activity. 

As is evidenced in examples of specification of the instant application, phosphate buffer and histidine buffer combined to establish phosphate-amino acid buffer system (p. 21-22).

Claim 5 is included in this rejection as the prior art and the claimed formulations are identical; prior art formulation would expected to have less than 10cp of viscosity.  As the exemplary formulations in Table 6 does not include anti-oxidants, claims 8 and 12 are included in this rejection. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ dual buffer system as taught by the ‘063 publication into the ACTEMRA formulation.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the dual system seems to stabilize protein formulation including the Fc variant that binds Tocilizumab.  Further, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerhkoven, 205 USPQ 1069, CCPA 1980, See MPEP 2144.06 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 7/15/22 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references fails to teach all the limitations of the claimed invention.  Applicant has further asserted that the Actemra product sheet does not suggest phosphate buffer and the ‘063 publication fails cure the defect of the Actemra product sheet.

Applicant has asserted that the currently amended claims requires stabilization of 10-200mg/ml of antibody in phosphate-amino acid dual buffer without altering buffer system (e.g. no methionine).  Moreover, Applicant has asserted that the formulations of the ‘063 publication is not enabled for tocilizumab as tocilizumab is one choice of more than 150 examples of antibody and no working examples comprising tocilizumab.

Applicant has further asserted that the ‘063 publication prefers a single buffer choice of citrate over histidine (p. 7-8 remarks) and histidine, lysine and arginine have shown a weak stabilizing effect.  There is no motivation to combine the references to result in the claimed invention.

In addition, Applicant has submitted Wang and Miao references to support antibodies behave uniquely and it is unpredictable to formulate antibodies. 

Contrary to Applicant’s assertion, the claimed formulation is not limited to tocilizumab consisting of phosphate-amino acid dual buffer.  This allows further addition of other excipients as further evidenced by claim 6 of the instant application.  Although, antioxidant such as methionine is excluded in claim 8 of the instant application, instant claim 1 does not exclude methionine.  In addition, the term dual buffer reads on addition of two excipients that act as buffer.  As Applicant acknowledges, the ‘063 publication allows addition of cationic amino acid such as histidine, arginine, or lysine and/or anion of succinate, citrate or phosphate in addition to a buffering system (claims 1-10).  The citrate, succinate, or phosphate is an anion and acts as a buffer and the lysine, arginine or histidine is a cation and acts as a buffer at specific pH.
As such, the claimed “phosphate-amino acid” dual buffer reads on addition of phosphate and an amino acid in lack of specific concentration ranges at least in claim 1 of the instant application.
It is misleading to conclude the ‘063 publication is limited to a single buffer system.  

As previously discussed, the claims of the ‘063 publication recites phosphate, citrate and succinate as anions and lysine, histidine, arginine as cations (claims 8-10).  Given that the amino acid is not selected in claim 1 of the instant application, claims 8-10 of the ‘063 publication reads on the claimed invention. The histidine, arginine and lysine has multiple pKa values and works as buffer especially in the absence of preferred pH ranges as in claim 1of the instant application.

In addition, ‘063 publication does not disclose addition of methionine and the Actemra product sheet does not include methionine at 20mg/ml formulation, it is obvious to formulate with or without methionine and claims 17-18 are included in this rejection.  Note the broad concentration ranges 10-200mg/ml of antibody reads on 20mg/ml of Actemra and provides motivations for deleting methionine.  

It is reminded that the non-preferred and alternative embodiments also constitute prior art.  See MPEP 2135.05 and 2145.  The use of patent as reference is not limited to what the patentee describes as their own invention or to the problems with which they are concerned.  They are part of the literature of art, relevant for all they contain. In re Heck 699 F.2d 1331-1333, 216 USPQ 1038, 1039.

Applicant has submitted the Wang and Miao references to support it is challenging to formulate antibody as each antibody behave differently.  Although it is generally true that each antibody behaves specifically and requires unique excipient combinations, however, it is also generally true that the majority of therapeutic antibodies are stable in histidine or phosphate buffer based on p. 2-4 of Wang reference.  The Wang reference discloses commercially available therapeutic antibodies and they are formulated in histidine or phosphate buffer. Claim 1 of the instant application is broad enough to be fit to such statement compared to the tocilizumab formulations exemplified in Tables 10 and 12.

The ‘063 publication uses 10mM histidine buffer as a control and additional excipients in claims provide less aggregates.  Therefore, the combination of references remains obvious and the rejection is maintained herein.

7.	No claims are allowable.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 11, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644